DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, and 4–18 is/are pending.
Claim(s) 3 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 02 November 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
The disclosure is objected to because of the following informalities:
21 is referred to as a thermoplastic polymer in amended paragraph [0037]. Reference character 21 is used to designate a through-hole; and reference character 22 should be used to designate a thermoplastic polymer in paragraph [0037].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 3–6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 2, 3, 5, 6, and 10 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "rapid ignition." The term "rapid" is a relative term, which renders the claim indefinite.  The term "rapid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "rapid ignition" is indefinite.
Claim 10 is directly dependent from claim 2 and includes all the limitations of claim 2. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 3–6, 9–13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (US 2014/0162109 A1, hereinafter Ueki).
Regarding claim 1, Ueki discloses a separator (176) for an electrochemical device (10, [0052]), interposed between a cathode (64) and an anode (84) to prevent a short circuit between both the cathode (64) and the anode (84, [0052]):
wherein the separator (176) comprises through-holes (78A) having a diameter of 0.1 to 1 μm in a thickness direction (FIG. 4A, [0046]),
ends of the through-holes (78A) that are located adjacent to the cathode (64) or the anode (84) are sealed by being coated with a thermoplastic polymer (172) having a melting point equal to or higher than 70° C and lower than 130° C (FIG. 4A, [0041]), and
the through-holes (78A) penetrate through an entire thickness of the separator (176, [0080]).
Although Ueki does not explicitly disclose a range of 1 to 20 µm, Ueki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
claim 2, Ueki discloses all claim limitations set forth above and further discloses a separator:
wherein of the separator (176) is subjected to a temperature equal to or higher than 70° C, the thermoplastic polymer (172) is configured to unseal the through-holes to prevent rapid ignition (FIG. 4B, [0048]).
Regarding claim 3, Ueki discloses all claim limitations set forth above and further discloses a separator:
wherein a micro-short circuit is generated at the opened through-holes (78A, [0048]).
Regarding claim 4, Ueki discloses all claim limitations set forth above and further discloses a separator:
wherein the separator (176) is a porous polymer substrate (176, [0052]).
Regarding claim 5, Ueki discloses all claim limitations set forth above and further discloses a separator:
wherein a melting point of the porous polymer substrate (176) is equal to or higher than 130° C (FIG. 4A, [0040]).
Regarding claim 6, Ueki discloses all claim limitations set forth above and further discloses a separator:
wherein the porous polymer substrate (176) comprises one selected from the group consisting of high density polyethylene, linear low density polyethylene, low density polyethylene, ultrahigh molecular weight polyethylene, polypropylene, polybutylene, polypentene, and a combination thereof (FIG. 4A, [0040]).
claim 9, Ueki discloses all claim limitations set forth above and further discloses a separator:
wherein a melting point of the thermoplastic polymer (172) is 120 to 140° C (FIG. 4A, [0041]).
Although Ueki does not explicitly disclose a range of 86 to 124°C, Ueki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 10, Ueki discloses all claim limitations set forth above and further discloses a separator:
wherein the temperature of 120 to 140° C (FIG. 4A, [0041]).
Although Ueki does not explicitly disclose a range of 86 to 124°C, Ueki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 13, Ueki discloses all claim limitations set forth above and further discloses a separator:
wherein the thermoplastic polymer (172) is the only constituent that seals the ends of the through-holes (78A, [0041]).
Regarding claim 17
wherein the diameter is 0.1 to 1 µm (FIG. 4A, [0046]).
Although Ueki does not explicitly disclose a range of 1 to 20 µm, Ueki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 11, Ueki discloses an electrochemical device (10) comprising a cathode (64), an anode (84) and a separator (176), wherein the separator (70) is interposed between the cathode (64) and the anode (84) to prevent a short circuit between both the cathode (64) and the anode (84, [0052]),
wherein the separator (176) comprises through-holes (78A) having a diameter of 0.1 to 1 μm in a thickness direction (FIG. 4A, [0046]),
ends of the through-holes (78A) that are located adjacent to the cathode (64) or the anode (84) are sealed by being coated with a thermoplastic polymer (172) having a melting point equal to or higher than 70° C and lower than 130° C (FIG. 4A, [0041]), and
the through-holes (78A) penetrate through an entire thickness of the separator (176, [0080]).
Although Ueki does not explicitly disclose a range of 1 to 20 µm, Ueki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
claim 12, Ueki discloses all claim limitations set forth above and further discloses an electrochemical device:
which is a lithium secondary battery (10, [0052]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki (US 2014/0162109 A1) as applied to claim(s) 1 above, and further in view of Tanaka et al. (JP 2005-100899 A, hereinafter Tanaka).
Regarding claim 7, Ueki discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein the through-holes are spaced from each other with an interval of 1 to 300 mm.
Tanaka discloses a separator (13) having through-holes (13a) that are spaced from each other with an interval of 1 to 300 mm (see interval, [0030]) to improve the safety of the battery (see excellent safety, [0011]). Ueki and Tanaka are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the through-holes of Ueki with the interval of Tanaka in order to improve the safety of the battery.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki (US 2014/0162109 A1) as applied to claim(s) 1 above, and further in view of Ameyama et al. (US 2017/0263907 A1, hereinafter Ameyama).
Regarding claim 8
wherein the thermoplastic polymer comprises one selected from the group consisting of poly(cis-chlorobutadiene), poly(trans-chlorobutadiene), poly(ethyl vinyl ether), poly(l-butene), poly(trans-1,4-butadiene), and a combination thereof.
Ameyama discloses a separator coated with a thermoplastic polymer (see polymer layer, [0063]) comprising one selected from the group consisting of poly(cis-chlorobutadiene), poly(trans-chlorobutadiene), poly(ethyl vinyl ether), poly(l-butene), poly(trans-1,4-butadiene), and a combination thereof (see conjugated diene-based polymer, [0119]) to improve the adhesion between the electrode and separator (see polymer layer, [0015]). Ueki and Ameyama are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the thermoplastic polymer of Ueki with the conjugated diene-based polymer in order to improve the adhesion between the electrode and separator.

Claim(s) 14–16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki (US 2014/0162109 1) as applied to claim(s) 1 above, and further in view of Takase (US 2013/0040185 A1).
Regarding claims 14–16 and 18, Ueki discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein the porous substrate has pores, and
the diameter of the through-holes are larger than a diameter of the pores,
wherein a pore size of the pores is 0.01 to 50 µm, and
wherein a porosity of the porous substrate is 10 to 95%.
.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki (US 2014/0162109 1) as applied to claim(s) 1 above, and further in view of Teshima et al. (US 2009/0197159 A1, hereinafter Teshima).
Regarding claim 18, Ueki discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein the diameter is 9 to 12 µm.
Teshima discloses a separator (4) comprising through-holes having a diameter of 9 to 12 µm (see diameters, [0072]) to balance battery characteristics with ion conductivity (see separator performance, [0019]). Ueki and Teshima are analogous art because they are directed to separators for electrochemical devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the through-holes of Ueki with the diameter of Teshima in order to balance battery characteristics with ion conductivity.

Response to Arguments
Applicant's arguments filed 02 November 2021 have been fully considered but they are not persuasive.
Applicants argue Ueki discloses that the end of the porous layers 76A and 76B are coated with a heat resistant material (P9/¶1). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Ueki discloses a separator (170) may be made of a two-layer structure (FIG. 5, [0080]). The two-layer structure includes a porous layer (176) and a thermoplastic polymer (172, [0080]). Ueki disclose an inorganic filler layer coats the end of the thermoplastic polymer (172, [0081]). Therefore, Ueki discloses an embodiment where the end of the porous layer 176 is not coated with a heat resistant material.
Applicants argue Ueki thus fails to render obvious the feature that "ends of the through-holes that are located adjacent to the cathode or the anode are sealed by being coated with a thermoplastic polymer" (P9/¶1). Ueki discloses a separator (176) for an electrochemical device (10, [0052]), interposed between a cathode (64) and an anode (84) to prevent a short circuit between both the cathode (64) and the anode (84, [0052]) wherein the separator (176) comprises through-holes (78A) having a diameter of 0.1 to 1 μm in a thickness direction (FIG. 4A, [0046]), ends of the through-holes (78A) that are located adjacent to the cathode (64) or the anode (84) are sealed by being coated with a thermoplastic polymer (172) having a melting point equal to or higher than 70° C and lower than 130° C (FIG. 4A, [0041]), and the through-holes (78A) penetrate through an entire thickness of the separator (176, [0080]). Therefore, Ueki renders obvious the feature that "ends of the through-holes that are located adjacent to the cathode or the anode are sealed by being coated with a thermoplastic polymer"
.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725